Order affirmed, with ten dollars costs and disbursements, with leave to the plaintiff to move at Special Term, within fifteen days after service of this order with notice of entry thereof and on payment of said costs, providing he is not then in arrears in payment of alimony or counsel fee, to resettle the order appealed from so as to provide that the examination upon his part may be likewise taken upon oral questions ' upon such terms as to the Special Term may seem just. Defendant is entitled *867to cross-examine said witnesses orally. Present — Clarke, P. J., Smith, Page, Greenbaum and Finch, JJ.